FOR IMMEDIATE RELEASE: Contacts: Progenics Pharmaceuticals, Inc.: Investor Contact: Richard W. Krawiec, Ph.D. Progenics Pharmaceuticals (914) 789-2814 rkrawiec@progenics.com Media Contact: Barri Winiarski WeissComm Partners (917) 584-7468 Wyeth: Media Contacts: Sal Foti Wyeth Pharmaceuticals (484) 865-3490 Gwen Fisher Wyeth Pharmaceuticals (484) 865-5160 Investor Contact: Justin Victoria Wyeth (973) 660-5340 PROGENICS AND WYETH ANNOUNCE POSITIVE RESULTS FROM THREE-MONTH CLINICAL-EXTENSION STUDY OF SUBCUTANEOUS METHYLNALTREXONE FOR THE TREATMENT OF OPIOID-INDUCED CONSTIPATION IN PATIENTS WITH ADVANCED ILLNESS Tarrytown, N.Y. and Madison, N.J.–June 28, 2007– Progenics Pharmaceuticals, Inc. (NASDAQ: PGNX) and Wyeth Pharmaceuticals, a division of Wyeth (NYSE: WYE), today announced positive results from a three-month open-label extension study of subcutaneous methylnaltrexone for the treatment of opioid-induced constipation (OIC) in patients with advanced illness. The results are scheduled to be presented at the Multinational Association of Supportive Care in Cancer (MASCC) Symposium in St. Gallen, Switzerland. Eighty-two OIC patients completed a placebo-controlled phase 3 study (MNTX 302), and then participated in the three-month open-label extension study of subcutaneous methylnaltrexone.The goal of the extension study was to obtain efficacy and safety data on subcutaneous methylnaltrexone, administered as needed, for up to three months. Forty-two OIC patients received subcutaneous methylnaltrexone previously in the double-blind MNTX 302 study, and then entered this open-label extension study.For these forty-two patients,the mean laxation response rates (laxation within four hours) were 45.5% during the first month, 57.7% in the second month, and 57.3% in the third and final month.
